Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 1 of 18




             Exhibit
               M
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 2 of 18



ICA United States
  help.doordash.com/dashers/s/ica-us


This Agreement (“Agreement”) is made and entered into by and between you, the
undersigned contractor (“CONTRACTOR”), an independent contractor engaged in the
business of performing the services contemplated by this Agreement, and DoorDash, Inc.
(“DOORDASH” or “COMPANY”). CONTRACTOR may enter this Agreement either as an
individual or as a corporate entity. This Agreement will become effective on the date it is
accepted regardless of whether you are eligible to, or ever do, perform any Contracted
Services.

IMPORTANT: PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE
REVIEW THE MUTUAL ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE
PARTIES (UNLESS YOU VALIDLY OPT OUT OF ARBITRATION, AS PROVIDED BELOW) TO
RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST EXTENT PERMITTED BY
LAW, THROUGH FINAL AND BINDING ARBITRATION. BY ACCEPTING THIS AGREEMENT,
YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS,
INCLUDING SECTION XI, AND HAVE TAKEN THE TIME AND SOUGHT ANY ASSISTANCE
NEEDED TO COMPREHEND THE CONSEQUENCES OF ACCEPTING THIS AGREEMENT.

RECITALS

DOORDASH is a company that provides an online marketplace connection using web-based
technology that connects contractors, restaurants and/or other businesses, and consumers
(“DOORDASH platform” or “platform”). DOORDASH’s software permits registered users to
place orders for food and/or other goods from various restaurants and businesses. Once
such orders are made, DOORDASH software notifies contractors that a delivery opportunity
is available and the DOORDASH software facilitates completion of the delivery. DOORDASH
is not a restaurant, food delivery service, or food preparation business.

CONTRACTOR is an independent provider of delivery and other services, authorized to
conduct the services contemplated by this Agreement in the geographic location(s) in which
CONTRACTOR operates. CONTRACTOR possesses all equipment and personnel necessary to
perform the delivery and any other services contemplated by this Agreement in accordance
with applicable laws. CONTRACTOR desires to enter into this Agreement for the right to
receive delivery opportunities made available through DOORDASH'S platform.
CONTRACTOR understands and expressly agrees that he/she is not an employee of
DOORDASH or any restaurant, other business or consumer and that he/she is providing
delivery and other services on behalf of him/herself and his/her business, not on behalf of
DOORDASH. CONTRACTOR understands (i) he/she is free to select those times he/she
wishes to be available on the platform to receive delivery opportunities; (ii) he/she is free to
                                                                                                   1/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 3 of 18

accept or reject the opportunities transmitted through the DOORDASH platform by
consumers, and can make such decisions to maximize his/her opportunity to profit; and (iii)
he/she has the sole right to control the manner in which deliveries are performed and the
means by which those deliveries are completed.

In consideration of the above, as well as the mutual promises described herein, DOORDASH
and CONTRACTOR (collectively “the parties”) agree as follows:

I. PURPOSE OF THE AGREEMENT

  1. This Agreement governs the relationship between DOORDASH and CONTRACTOR, and
     establishes the parties’ respective rights and obligations. In exchange for the promises
     contained in this Agreement, CONTRACTOR shall have the right and obligation to
     perform the “Contracted Services” as defined herein. However, nothing in this
     Agreement requires CONTRACTOR to perform any particular volume of Contracted
     Services during the term of this Agreement, and nothing in this Agreement shall
     guarantee CONTRACTOR any particular volume of business for any particular time
     period.
  2. CONTRACTOR shall have no obligation to accept or perform any particular “Delivery
     Opportunity” (as that term is defined herein) offered by DOORDASH. However, once a
     Delivery Opportunity is accepted, CONTRACTOR shall be contractually bound to
     complete the Contracted Services in accordance with all consumer specifications and
     the terms laid out in this Agreement,

II. CONTRACTOR'S OPERATIONS

  1. CONTRACTOR represents that he/she operates an independently established
     enterprise that provides delivery and other services, and that he/she satisfies all legal
     requirements and has all necessary licenses and permits necessary to perform any
     services contemplated by this Agreement. As an independent contractor/enterprise,
     CONTRACTOR shall be solely responsible for determining how to operate his/her
     business and how to perform the Contracted Services.
  2. CONTRACTOR agrees to fully perform the Contracted Services in a timely, efficient,
     safe, and lawful manner. DOORDASH shall have no right to, and shall not, control the
     manner, method or means CONTRACTOR uses to perform the Contracted Services.
     Instead, CONTRACTOR shall be solely responsible for determining the most effective,
     efficient, and safe manner to perform the Contracted Services, including determining
     the manner of pickup, delivery, and route selection.




                                                                                                 2/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 4 of 18

  3. As an independent business enterprise, CONTRACTOR retains the right to perform
     services (whether delivery services or other services) for others and to hold
     him/herself out to the general public as a separately established business. The parties
     recognize that they are or may be engaged in similar arrangements with others and
     nothing in this Agreement shall prevent CONTRACTOR or DOORDASH from doing
     business with others. DOORDASH does not have the right to restrict CONTRACTOR
     from performing services for other businesses, customers or consumers at any time,
     even if such business directly competes with DOORDASH, and even during the time
     CONTRACTOR is logged into the DOORDASH platform. CONTRACTOR’s right to
     compete with DOORDASH, or perform services for business that compete with
     DOORDASH, will survive even after termination of this Agreement.
  4. CONTRACTOR is not required to purchase, lease, or rent any products, equipment or
     services from DOORDASH as a condition of doing business with DOORDASH or
     entering into this Agreement.
  5. CONTRACTOR agrees to immediately notify DOORDASH in writing at
     www.doordash.com/help/ if CONTRACTOR's right to control the manner or method
     he/she uses to perform services differs from the terms contemplated in this Section.

III. CONTRACTED SERVICES

  1. From time to time, the DOORDASH platform will notify CONTRACTOR of the
     opportunity to complete deliveries from restaurants or other businesses to consumers
     in accordance with orders placed by consumers through the DOORDASH platform
     (each of these is referred to as a "Delivery Opportunity"). For each Delivery
     Opportunity accepted by CONTRACTOR ("Contracted Service"), CONTRACTOR agrees
     to retrieve the orders from restaurants or other businesses on time and safely, ensure
     the order is accurately filled, and complete delivery orders to consumers in a safe and
     timely fashion. CONTRACTOR understands and agrees that the parameters of each
     Contracted Service are established by the consumer, not DOORDASH, and represent
     the end result desired, not the means by which CONTRACTOR is to accomplish the
     result. CONTRACTOR has the right to cancel, from time to time, a Contracted Service
     when, in the exercise of CONTRACTOR's reasonable discretion and business
     judgment, it is appropriate to do so. Notwithstanding the foregoing, CONTRACTOR
     agrees to maintain both a customer rating and a completion rate found here as of the
     date this Agreement becomes effective. Failure to satisfy this obligation constitutes a
     material breach of this Agreement, and DOORDASH shall have the right to terminate
     this Agreement and/or deactivate CONTRACTOR'S account.
  2. CONTRACTOR acknowledges that DOORDASH has discretion as to which, if any,
     Delivery Opportunity to offer, just as CONTRACTOR has the discretion whether and to
     what extent to accept any Delivery Opportunity.



                                                                                               3/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 5 of 18

  3. CONTRACTOR acknowledges that CONTRACTOR is engaged in CONTRACTOR’s own
     business, separate and apart from DOORDASH’S business, which is to provide an
     online marketplace connection using web-based technology that connects contractors,
     restaurants and/or other businesses, and consumers.
  4. CONTRACTOR authorizes DOORDASH, during the course of a Contracted Service, to
     communicate with CONTRACTOR, consumer, and/or restaurant or other business to
     assist CONTRACTOR, to the extent permitted by CONTRACTOR, in facilitating
     deliveries. However, under no circumstances shall DOORDASH be authorized to
     control the manner or means by which CONTRACTOR performs delivery services or
     other services contemplated under this agreement. This includes, but is not limited to,
     the following:
  5. DOORDASH does not require any specific type, or quality, of CONTRACTOR’s choice of
     transportation.
  6. CONTRACTOR does not have a supervisor or any individual at DOORDASH to whom
     they report.
  7. CONTRACTOR is not required to use any signage or other designation of DOORDASH
     on his or her vehicle or person at any point in their use of the platform to perform the
     Contracted Services.
  8. DOORDASH has no control over CONTRACTOR’s personal appearance.
  9. CONTRACTOR does not receive regular performance evaluations by DOORDASH.
 10. CONTRACTOR may use whatever payment method he/she chooses to purchase items
     to be delivered to consumers, including, but not limited to CONTRACTOR's personal
     credit or debit card, cash or a prepaid card. CONTRACTOR may use, for
     CONTRACTOR's convenience, the prepaid card solely for purchasing items to be
     delivered to consumers. If CONTRACTOR chooses to use his/her personal credit or
     debit card or cash, CONTRACTOR shall invoice DOORDASH on a weekly basis and
     DOORDASH agrees to pay all invoices within 10 days of receipt.
 11. In the event CONTRACTOR fails to fully perform any Contracted Service (a "Service
     Failure") due to CONTRACTOR's action or omission, CONTRACTOR shall forfeit all or
     part of the agreed upon fee for that service. If CONTRACTOR disputes responsibility
     for a Service Failure, the dispute shall be resolved pursuant to the "Payment Disputes"
     provision below.
 12. CONTRACTOR agrees to immediately notify DOORDASH in writing by submitting a
     Support inquiry through https://help.doordash.com/consumers/s/contactsupport if
     CONTRACTOR's services or scope of work differ in any way from what is contemplated
     in this Section.

IV. RELATIONSHIP OF PARTIES




                                                                                                4/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 6 of 18

  1. The parties acknowledge and agree that this Agreement is between two co-equal,
     independent business enterprises that are separately owned and operated. The
     parties intend this Agreement to create the relationship of principal and independent
     contractor and not that of employer and employee. The parties are not employees,
     agents, joint venturers, or partners of each other for any purpose. Neither party shall
     have the right to bind the other by contract or otherwise except as specifically
     provided in this Agreement.
  2. DOORDASH shall not have the right to, and shall not, control the manner or the
     method of accomplishing Contracted Services to be performed by CONTRACTOR. The
     parties acknowledge and agree that those provisions of the Agreement reserving
     ultimate authority in DOORDASH have been inserted solely for the safety of
     consumers and other CONTRACTORS using the DOORDASH platform or to achieve
     compliance with federal, state, or local laws, regulations, and interpretations thereof.
  3. DOORDASH shall report all payments made to CONTRACTOR on a calendar year basis
     using an appropriate IRS Form 1099, if the volume of payments to CONTRACTOR
     qualify. CONTRACTOR agrees to report all such payments and any cash gratuities to
     the appropriate federal, state and local taxing authorities.

V. PAYMENT FOR SERVICES

  1. Unless notified otherwise by DOORDASH in writing or except as provided herein,
     CONTRACTOR will receive payment per accurate Contracted Service completed in an
     amount consistent with the publicly provided pay model, which you can view here.
     From time to time, DOORDASH may offer opportunities for CONTRACTOR to earn
     more money for performing Contracted Services at specified times or in specified
     locations. Nothing prevents the parties from negotiating a different rate of pay, and
     CONTRACTOR is free to accept or deny any such opportunities to earn different rates
     of pay.
  2. DOORDASH’s online credit card software may permit consumers to add a gratuity to
     be paid to CONTRACTOR, and consumers can also pay a gratuity to CONTRACTOR in
     cash. CONTRACTOR shall retain 100% of any gratuity paid by the consumer, whether
     by cash or credit card. DOORDASH acknowledges it has no right to interfere with the
     amount of gratuity given by the consumer to the CONTRACTOR.
  3. DOORDASH will process payments made by consumers and transmit to
     CONTRACTOR. Payments for all deliveries completed in a given week will be
     transferred via direct deposit on no less than a weekly basis unless it notifies
     CONTRACTOR otherwise in writing.




                                                                                                5/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 7 of 18

  4. Notwithstanding the terms of Section V(1) – (3), fulfillment orders placed directly with
     merchants rather than through the App or doordash.com (“Fulfillment Orders”) may
     be subject to a different payment model. More information regarding Fulfillment
     Orders may be found here. Nothing prevents the parties from negotiating a different
     rate of pay for a Fulfillment Order, and the CONTRACTOR is free to accept or reject
     Fulfillment Order opportunities. As with all Delivery Opportunities, CONTRACTOR shall
     retain 100% of any gratuity paid by the consumer for a Fulfillment Order. DoorDash's
     software may not always include an option to add gratuity for Fulfillment Orders;
     however, consumers can pay a gratuity to CONTRACTOR in cash.
  5. From time to time, DOORDASH may offer various Dasher promotions or referral
     programs. CONTRACTOR agrees that he or she will not manipulate or abuse the
     referral programs or Dasher promotions by, among other things: (a) tampering with
     the location feature on his or her mobile phone; (b) collecting incentive or
     promotional pay when not eligible to receive such pay under relevant policies; or, (c)
     creating multiple Dasher or consumer accounts. CONTRACTOR understands that
     engaging in this type of manipulation or abuse constitutes a material breach of this
     Agreement and may lead to deactivation of his or her account.

VI. PAYMENT DISPUTES

  1. CONTRACTOR's Failure: In the event there is a Service Failure, CONTRACTOR shall not be
     entitled to payment as described above (as determined in DOORDASH’s reasonable
     discretion). Any withholding of payment shall be based upon proof provided by the
     consumer, restaurant or other business, CONTRACTOR, and any other party with
     information relevant to the dispute. DOORDASH shall make the initial determination
     as to whether a Service Failure was the result of CONTRACTOR's action/omission.
     CONTRACTOR shall have the right to challenge DOORDASH’s determination through
     any legal means contemplated by this Agreement; however, CONTRACTOR shall notify
     DOORDASH in writing at www.doordash.com/help/ of the challenge and provide
     DOORDASH the opportunity to resolve the dispute. CONTRACTOR should include any
     documents or other information in support of his/her challenge.
  2. DOORDASH’s Failure: In the event DOORDASH fails to remit payment in a timely or
     accurate manner, CONTRACTOR shall have the right to seek proper payment by any
     legal means contemplated by this Agreement and, should CONTRACTOR prevail, shall
     be entitled to recover reasonable costs incurred in pursuing proper payment,
     provided, however, CONTRACTOR shall first inform DOORDASH in writing at
     www.doordash.com/help/ of the failure and provide a reasonable opportunity to cure
     it.

VII. EQUIPMENT AND EXPENSES



                                                                                                6/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 8 of 18

  1. CONTRACTOR represents that he/she has or can lawfully acquire all equipment,
     including vehicles and food hot bags ("Equipment") necessary for performing
     Contracted Services, and CONTRACTOR is solely responsible for ensuring that the
     vehicle used conforms to all vehicle laws pertaining to safety, equipment, inspection,
     and operational capability.
  2. CONTRACTOR agrees that he/she is responsible for all costs and expenses arising
     from CONTRACTOR's performance of Contracted Services, including, but not limited
     to, costs related to CONTRACTOR's Personnel (defined below) and Equipment. Except
     as otherwise required by law, CONTRACTOR assumes all risk of damage or loss to its
     Equipment.

VIII. PERSONNEL

  1. In order to perform any Contracted Services, CONTRACTOR must, for the safety of
     consumers on the DOORDASH platform, pass a background check administered by a
     third-party vendor, subject to CONTRACTOR's lawful consent. CONTRACTOR is not
     required to perform any Contracted Services personally, but may, to the extent
     permitted by law and subject to the terms of this Agreement, hire or engage others
     (as employees or subcontractors of CONTRACTOR) to perform all or some of the
     Contracted Services, provided any such employees or subcontractors meet all the
     requirements applicable to CONTRACTOR including, but not limited to, the
     background check requirements that CONTRACTOR must meet in order to perform
     Contracted Services. To the extent CONTRACTOR furnishes his/her own employees or
     subcontractors (collectively "Personnel"), CONTRACTOR shall be solely responsible for
     the direction and control of the Personnel it uses to perform all Contracted Services.
  2. CONTRACTOR assumes full and sole responsibility for the payment of all
     amounts due to his/her Personnel for work performed in relation to this
     Agreement, including all wages, benefits and expenses, if any, and for all
     required state and federal income tax withholdings, unemployment insurance
     contributions, and social security taxes as to CONTRACTOR and all Personnel
     employed by CONTRACTOR in the performance of Contracted Services under this
     Agreement. DOORDASH shall have no responsibility for any wages, benefits,
     expenses, or other payments due CONTRACTOR's Personnel, nor for income tax
     withholding, social security, unemployment insurance contributions, or other
     payroll taxes relating to CONTRACTOR or his/her Personnel. Neither
     CONTRACTOR nor his/her Personnel shall receive any wages, including vacation
     pay or holiday pay, from DOORDASH, nor shall they participate in or receive any
     other benefits, if any, available to DOORDASH's employees.
  3. Unless mandated by law, DOORDASH shall have no authority to withhold state
     or federal income taxes, social security taxes, unemployment insurance
     taxes/contributions, or any other local, state or federal tax on behalf of
     CONTRACTOR or his/her Personnel.
                                                                                              7/17
       Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 9 of 18

  4. CONTRACTOR and his/her Personnel shall not be required to wear a uniform or other
     clothing of any type bearing DOORDASH's name or logo.
  5. If CONTRACTOR uses the services of any Personnel to perform the Contracted
     Services, CONTRACTOR's Personnel must satisfy and comply with all of the terms of
     this Agreement, which CONTRACTOR must make enforceable by written agreement
     between CONTRACTOR and such Personnel. A copy of such written agreement must
     be provided to DOORDASH at least 7 days in advance of such Personnel performing
     the Contracted Services. The parties acknowledge that the sole purpose of this
     requirement is to ensure CONTRACTOR's compliance with the terms of this
     Agreement.

IX. INSURANCE

  1. CONTRACTOR agrees, as a condition of doing business with DOORDASH, that during
     the term of this Agreement, CONTRACTOR will maintain current insurance, in amounts
     and of types required by law to provide the Contracted Services, at his/her own
     expense. CONTRACTOR acknowledges that failure to secure or maintain satisfactory
     insurance coverage shall be deemed a material breach of this Agreement and shall
     result in the termination of the Agreement and the loss of CONTRACTOR's right to
     receive Delivery Opportunities.
  2. NOTIFICATION OF COVERAGE: CONTRACTOR agrees to deliver to DOORDASH, upon
     request, current certificates of insurance as proof of coverage. CONTRACTOR agrees to
     provide updated certificates each time CONTRACTOR purchases, renews, or alters
     CONTRACTOR's insurance coverage. CONTRACTOR agrees to give DOORDASH at least
     thirty (30) days' prior written notice before cancellation of any insurance policy
     required by this Agreement.
  3. WORKERS' COMPENSATION/OCCUPATIONAL ACCIDENT
     INSURANCE: CONTRACTOR agrees that CONTRACTOR will maintain sufficient
     insurance to cover any risks or claims arising out of or related to CONTRACTOR’S
     relationship with DoorDash, including workers’ compensation insurance where
     required by law. CONTRACTOR acknowledges and understands that CONTRACTOR will
     not be eligible for workers’ compensation benefits through DOORDASH and is instead
     responsible for maintaining CONTRACTOR’S own workers’ compensation insurance
     or occupational accident insurance. CONTRACTOR’S maintenance of CONTRACTOR’S
     own workers’ compensation insurance or occupational accident insurance will not
     disqualify CONTRACTOR from participating in the Occupational Accident Insurance
     Policy for Dashers, which DoorDash may make available to CONTRACTOR.

X. INDEMNITY




                                                                                             8/17
       Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 10 of 18

  1. DOORDASH agrees to indemnify, protect and hold harmless CONTRACTOR from any
     and all claims, demands, damages, suits, losses, liabilities and causes of action arising
     directly from DOORDASH's actions arranging and offering the Contracted Services to
     CONTRACTOR.
  2. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including
     all parent, subsidiary and/or affiliated companies, as well as its and their past and
     present successors, assigns, officers, owners, directors, agents, representatives,
     attorneys, and employees, from any and all claims, demands, damages, suits, losses,
     liabilities and causes of action arising directly or indirectly from, as a result of or in
     connection with, the actions of CONTRACTOR and/or his/her Personnel arising from
     the performance of delivery services under this Agreement, including personal injury
     or death to any person (including to CONTRACTOR and/or his/her Personnel), as well
     as any liability arising from CONTRACTOR's failure to comply with the terms of this
     Agreement. CONTRACTOR's obligations hereunder shall include the cost of defense,
     including attorneys' fees, as well as the payment of any final judgment rendered
     against or settlement agreed upon by DOORDASH or its parent, subsidiary and/or
     affiliated companies.
  3. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including
     all parent, subsidiary, and/or affiliated companies, as well as its and their past and
     present successors, assigns, officers, owners, directors, agents, representatives,
     attorneys, and employees, from any and all tax liabilities and responsibilities for
     payment of all federal, state and local taxes, including, but not limited to all payroll
     taxes, self-employment taxes, workers compensation premiums, and any
     contributions imposed or required under federal, state and local laws, with respect to
     CONTRACTOR and CONTRACTOR's Personnel.
  4. CONTRACTOR shall be responsible for, indemnify and hold harmless DOORDASH,
     including all parent, subsidiary, and/or affiliated companies, as well as its and their
     past and present successors, assigns, officers, owners, directors, agents,
     representatives, attorneys, and employees, from all costs of CONTRACTOR's business,
     including, but not limited to, the expense and responsibility for any and all applicable
     insurance, local, state or federal licenses, permits, taxes, and assessments of any and
     all regulatory agencies, boards or municipalities.

XI. MUTUAL ARBITRATION PROVISION




                                                                                                  9/17
     Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 11 of 18

1. CONTRACTOR and DOORDASH mutually agree to this Mutual Arbitration Provision,
   which is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16) (“FAA”) and shall
   apply to any and all disputes arising out of or relating to this Agreement,
   CONTRACTOR’s classification as an independent contractor, CONTRACTOR’s provision
   of Contracted Services to consumers, the payments received by CONTRACTOR for
   providing services to consumers, the termination of this Agreement, and all other
   aspects of CONTRACTOR's relationship with DOORDASH, past, present or future,
   whether arising under federal, state or local statutory and/or common law, including
   without limitation harassment, discrimination or retaliation claims and claims arising
   under or related to the Civil Rights Act of 1964 (or its state or local equivalents),
   Americans With Disabilities Act (or its state or local equivalents), Age Discrimination in
   Employment Act (or its state or local equivalents), Family Medical Leave Act (or its state
   or local equivalents), Federal Credit Reporting Act (or its state or local equivalents),
   Telephone Consumer Protection Act (or its state or local equivalents), or Fair Labor
   Standards Act (or its state or local equivalents), state and local wage and hour laws,
   state and local statutes or regulations addressing the same or similar subject matters,
   and all other federal, state or local claims arising out of or relating to CONTRACTOR’s
   relationship or the termination of that relationship with DOORDASH. The parties
   expressly agree that this Agreement shall be governed by the FAA even in the event
   CONTRACTOR and/or DOORDASH are otherwise exempted from the FAA. Any
   disputes in this regard shall be resolved exclusively by an arbitrator. If for any reason
   the FAA does not apply, the state law governing arbitration agreements in the state in
   which the CONTRACTOR operates shall apply.
2. If either CONTRACTOR or DOORDASH wishes to initiate arbitration, the initiating party
   must notify the other party in writing via certified mail, return receipt requested, or
   hand delivery within the applicable statute of limitations period. This demand for
   arbitration must include (1) the name and address of the party seeking arbitration, (2)
   a statement of the legal and factual basis of the claim, and (3) a description of the
   remedy sought and (4) the amount in controversy. Any demand for arbitration by
   CONTRACTOR must be delivered to General Counsel, 901 Market Street, 6th Floor, San
   Francisco, California 94103.




                                                                                            10/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 12 of 18

  3. Arbitration Class Action Waiver. CONTRACTOR and DOORDASH mutually agree that by
     entering into this agreement to arbitrate, both waive their right to have any dispute or
     claim brought, heard or arbitrated as, or to participate in, a class action, collective
     action and/or representative action—including but not limited to actions brought
     pursuant to the Private Attorney General Act (“PAGA”), California Labor Code section
     2699 et seq., and any request seeking a public injunction—and an arbitrator shall not
     have any authority to hear or arbitrate any class, collective or representative action, or
     to award relief to anyone but the individual in arbitration (“Arbitration Class Action
     Waiver”). Notwithstanding any other clause contained in this Agreement or the CPR
     Rules, as defined below, any claim that all or part of this Arbitration Class Action
     Waiver is unenforceable, unconscionable, void or voidable may be determined only by
     a court of competent jurisdiction and not by an arbitrator. In any case in which (1) the
     dispute is filed as a class, collective, or representative action and (2) there is a final
     judicial determination that all or part of the Arbitration Class Action Waiver is
     unenforceable, the class, collective and/or representative action to that extent must be
     litigated in a civil court of competent jurisdiction, but the portion of the Arbitration
     Class Action Waiver that is enforceable shall be enforced in arbitration. All other
     disputes with respect to whether this Mutual Arbitration Provision is unenforceable,
     unconscionable, applicable, valid, void or voidable, and all disputes regarding the
     payment of arbitrator or arbitration-organization fees including the timing of such
     payments and remedies for nonpayment, shall be determined exclusively by an
     arbitrator, and not by any court. For sake of clarification only, nothing in this
     paragraph shall be construed to prohibit settlements on a class-wide, collective,
     and/or representative basis.
  4. CONTRACTOR agrees and acknowledges that entering into this Mutual Arbitration
     Provision does not change CONTRACTOR’s status as an independent contractor in fact
     and in law, that CONTRACTOR is not an employee of DOORDASH or its customers and
     that any disputes in this regard shall be subject to arbitration as provided in this
     agreement.
  5. Any arbitration shall be governed by the CPR Administered Arbitration Rules and,
     when applicable, the CPR Employment-Related Mass-Claims Protocol (together, the
     “CPR Rules”) of the International Institute for Conflict Prevention & Resolution, except
     as follows:

a. The arbitration shall be heard by one arbitrator (the “Arbitrator”) selected in accordance
with the CPR Rules. The Arbitrator shall be an attorney with experience in the law
underlying the dispute.

b. If the parties cannot otherwise agree on a location for the arbitration, the arbitration
shall take place within 45 miles of CONTRACTOR’s residence as of the effective date of this
Agreement.

                                                                                                11/17
        Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 13 of 18

c. The CPR fee schedule will apply with the following exceptions. Unless applicable law
provides otherwise, in the event that DOORDASH and CONTRACTOR have agreed to this
Mutual Arbitration Provision, DOORDASH and CONTRACTOR shall equally share filing fees
and other similar and usual administrative costs, as are common to both court and
administrative proceedings, but CONTRACTOR’s share of such fees and costs will not exceed
the filing fee to file the case in a court of competent jurisdiction embracing the location of
the arbitration. DOORDASH shall pay any costs uniquely associated with arbitration, such as
payment of the fees of the Arbitrator, as well as room rental.

d. The Arbitrator may issue orders (including subpoenas to third parties) allowing the
parties to conduct discovery sufficient to allow each party to prepare that party's claims
and/or defenses, taking into consideration that arbitration is designed to be a speedy and
efficient method for resolving disputes.

e. Except as provided in the Arbitration Class Action Waiver, the Arbitrator may award all
remedies to which a party is entitled under applicable law and which would otherwise be
available in a court of law, but shall not be empowered to award any remedies that would
not have been available in a court of law for the claims presented in arbitration. The
Arbitrator shall apply the state or federal substantive law, or both, as is applicable.

f. The Arbitrator may hear motions to dismiss and/or motions for summary judgment and
will apply the standards of the Federal Rules of Civil Procedure governing such motions.

g. The Arbitrator's decision or award shall be in writing with findings of fact and
conclusions of law.

h. The Arbitrator may issue orders to protect the confidentiality of proprietary
information, trade secrets, or other sensitive information. Subject to the discretion of the
Arbitrator or agreement of the parties, any person having a direct interest in the arbitration
may attend the arbitration hearing. The Arbitrator may exclude any non-party from any part
of the hearing.

i. Either CONTRACTOR or DOORDASH may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief on the ground that without such relief the
arbitration provided in this paragraph may be rendered ineffectual.




                                                                                             12/17
     Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 14 of 18

1. Nothing in this Mutual Arbitration Provision prevents you from making a report to or
   filing a claim or charge with the Equal Employment Opportunity Commission, U.S.
   Department of Labor, U.S. Securities and Exchange Commission, National Labor
   Relations Board, or Office of Federal Contract Compliance Programs. Nothing in this
   Mutual Arbitration Provision prevents the investigation by a government agency of
   any report, claim or charge otherwise covered by this Mutual Arbitration
   Provision. This Mutual Arbitration Provision also does not prevent federal
   administrative agencies from adjudicating claims and awarding remedies based on
   those claims, even if the claims would otherwise be covered by this Mutual Arbitration
   Provision. Nothing in this Mutual Arbitration Provision prevents or excuses a party
   from satisfying any conditions precedent and/or exhausting administrative remedies
   under applicable law before bringing a claim in arbitration. DOORDASH will not
   retaliate against CONTRACTOR for filing a claim with an administrative agency or for
   exercising rights (individually or in concert with others) under Section 7 of the National
   Labor Relations Act. Disputes between the parties that may not be subject to
   predispute arbitration agreement, including as provided by an Act of Congress or
   lawful, enforceable Executive Order, are excluded from the coverage of this Mutual
   Arbitration Provision.
2. The CPR Rules may be found at www.cpradr.org or by searching for “CPR
   Administered Arbitration Rules” and “CPR Employment-Related Mass-Claims Protocol”
   using a service such as www.google.com or www.bing.com or by asking DOORDASH’s
   General Counsel to provide a copy.




                                                                                            13/17
       Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 15 of 18

  3. CONTRACTOR’s Right to Opt Out of Mutual Arbitration Provision. Arbitration is
     not a mandatory condition of CONTRACTOR’s contractual relationship with
     DOORDASH, and therefore CONTRACTOR may submit a statement notifying
     DOORDASH that CONTRACTOR wishes to opt out and not be subject to this
     MUTUAL ARBITRATION PROVISION. In order to opt out, CONTRACTOR must notify
     DOORDASH in writing of CONTRACTOR's intention to opt out by sending a letter, by
     First Class Mail, to General Counsel, 901 Market Street, Suite 600, San Francisco, CA,
     94103. Any attempt to opt out by email will be ineffective. The letter must state
     CONTRACTOR's intention to opt out. In order to be effective, CONTRACTOR's opt out
     letter must be postmarked within 30 days of the effective date of this Agreement. The
     letter must be signed by CONTRACTOR himself/herself, and not by any agent or
     representative of CONTRACTOR. The letter may opt out, at most, only one
     CONTRACTOR, and letters that purport to opt out multiple CONTRACTORS will not be
     effective as to any. No CONTRACTOR (or his or her agent or representative) may
     effectuate an opt out on behalf of other CONTRACTORS. If CONTRACTOR opts out as
     provided in this paragraph, CONTRACTOR will not be subject to any adverse action
     from DOORDASH as a consequence of that decision and he/she may pursue available
     legal remedies without regard to this Mutual Arbitration Provision. If CONTRACTOR
     does not opt out within 30 days of the effective date of this Agreement, CONTRACTOR
     and DOORDASH shall be deemed to have agreed to this Mutual Arbitration Provision.
     CONTRACTOR has the right to consult with counsel of CONTRACTOR's choice
     concerning this Mutual Arbitration Provision (or any other provision of this
     Agreement).
  4. This Mutual Arbitration Provision is the full and complete agreement relating to the
     formal resolution of disputes covered by this Mutual Arbitration Provision. In the
     event any portion of this Mutual Arbitration Provision is deemed unenforceable, the
     remainder of this Mutual Arbitration Provision will be enforceable. The award issued
     by the Arbitrator may be entered in any court of competent jurisdiction.

XII. LITIGATION CLASS ACTION WAIVER




                                                                                              14/17
       Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 16 of 18

  1. To the extent allowed by applicable law, separate and apart from the Mutual
     Arbitration Provision found in Section XI, CONTRACTOR agrees that any proceeding to
     litigate in court any dispute arising out of or relating to this Agreement, whether
     because CONTRACTOR opted out of the Mutual Arbitration Provision or any other
     reason, will be conducted solely on an individual basis, and CONTRACTOR agrees not
     to seek to have any controversy, claim or dispute heard as a class action, a
     representative action, a collective action, a private attorney-general action, or in any
     proceeding in which CONTRACTOR acts or proposes to act in a representative capacity
     (“Litigation Class Action Waiver”). CONTRACTOR further agrees that no proceeding will
     be joined, consolidated, or combined with another proceeding, without the prior
     written consent of all parties to any such proceeding. If a court of competent
     jurisdiction determines that all or part of this Litigation Class Action Waiver is
     unenforceable, unconscionable, void or voidable, the remainder of this Agreement
     shall remain in full force and effect.

XIII. TERMINATION OF AGREEMENT

  1. CONTRACTOR may terminate this Agreement upon seven (7) days written notice.
     DOORDASH may terminate this Agreement and deactivate CONTRACTOR’S Dasher
     account only for the reasons set forth in the DOORDASH Deactivation Policy, or for a
     material breach of this Agreement. Notwithstanding any other provision in this
     Agreement, DOORDASH reserves the right to modify the Deactivation Policy if, in
     DOORDASH’s good faith and reasonable discretion, it is necessary to do so for the safe
     and/or effective operation of the DOORDASH platform. DOORDASH shall provide
     notice of any such changes to CONTRACTOR via e-mail. Changes to the Deactivation
     Policy shall be effective and binding on the parties upon CONTRACTOR’s continued
     use of the DOORDASH platform following DOORDASH’s e-mail notice of such
     modifications. Nothing will prevent CONTRACTOR from attempting to negotiate an
     exemption from any modification to the Deactivation Policy.
  2. CONTRACTOR’s and DOORDASH’s obligations and rights arising under the Mutual
     Arbitration Provision of this Agreement shall survive termination of this Agreement.
     Notwithstanding any other provision in this Agreement, the Deactivation Policy is
     subject to change; such changes shall be effective and binding on the parties upon
     DOORDASH’S provision of notice to CONTRACTOR via e-mail.

XIV. ENTIRE AGREEMENT, TRANSFERABILITY, AND WAIVER




                                                                                            15/17
       Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 17 of 18

  1. This Agreement shall constitute the entire agreement and understanding between the
     parties with respect to the subject matter of this Agreement and shall not be modified,
     altered, changed or amended in any respect, unless in writing and signed by both
     parties. Before accepting any modifications, alterations, changes or amendments,
     CONTRACTOR shall have the right to discuss any proposed changes with DOORDASH
     and consider whether to continue his/her contractual relationship with DOORDASH.
     This Agreement supersedes any prior contract between the parties. To the extent
     DOORDASH’s consumer facing Terms and Conditions Agreement (or updated
     consumer facing Terms and Conditions Agreement, if applicable) is inconsistent or
     conflicts with this Agreement, this Agreement controls. However, the decision to opt-
     out of the Mutual Arbitration Provision in this Agreement does not affect the
     enforceability of any arbitration agreement in the consumer facing Terms and
     Conditions Agreement to which Contractor may be bound (and vice versa). This
     Agreement may not be assigned by either party without written consent of the other
     and shall be binding upon the parties hereto, including their heirs and successors,
     provided, however, that DOORDASH may assign its rights and obligations under this
     Agreement to an affiliate of DOORDASH or any successor(s) to its business and/or
     purchaser of substantially all of its stock or assets. References in this Agreement to
     DOORDASH shall be deemed to include such successor(s).
  2. The failure of DOORDASH or CONTRACTOR in any instance to insist upon a strict
     performance of the terms of this Agreement or to exercise any option herein, shall not
     be construed as a waiver or relinquishment of such term or option and such term or
     option shall continue in full force and effect.

XV. MISCELLANEOUS

  1. CAPTIONS: Captions appearing in this Agreement are for convenience only and do not
     in any way limit, amplify, modify, or otherwise affect the terms and provisions of this
     Agreement.
  2. SEVERABILITY Clause: Except as specifically provided in Section XI, if any part of this
     Agreement is declared unlawful or unenforceable, the remainder of this Agreement
     shall remain in full force and effect.
  3. GOVERNING LAW: Except for the Mutual Arbitration Provision above, which is
     governed by the Federal Arbitration Act, the choice of law for interpretation of this
     Agreement, and the right of the parties hereunder, as well as substantive
     interpretation of claims asserted pursuant to Section XI, shall be the rules of law of the
     state in which CONTRACTOR performs the majority of the services covered by this
     Agreement.




                                                                                              16/17
     Case 3:19-cv-07545-WHA Document 11-13 Filed 11/17/19 Page 18 of 18

4. NOTICE AND OPPORTUNITY TO CURE: CONTRACTOR agrees to notify DOORDASH in
   writing at https://www.doordash.com/help/ of any breach or perceived breach of this
   Agreement, of any claim arising out of or related to this Agreement, or of any claim
   that CONTRACTOR’s services or scope of work differ in any way from what is
   contemplated in this Agreement, including but not limited to the terms in Sections II
   (Contractor’s Operations) and III (Contracted Services), or if the relationship of the
   parties differs from the terms contemplated in Section IV (Relationship of Parties).




                                                                                            17/17
